DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-12 and 14-25 objected to because of the following informalities:  The dependent claims should refer to the same method or the same tool.  The claims should state “The method according to claim 1” instead of  “a method”, and “The tool according to claim 13”, etc. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,612,355 B1 (Alruwaili et al.) in view of US 2013/0199789 (Liang et al.).
As concerns claim 1, Alruwaili et al. discloses a method for stimulating recovery of hydrocarbons from a subterranean rock formation traversed by a wellbore, comprising: deploying a downhole tool 500 at a treatment zone of the wellbore; operating said downhole tool to create at least one notch 504 in a when forming the notch, see 7:7+), but lacks to expressly wherein the notch facilitates wormhole formation at a corresponding position of the notch arising from dissolution of rock caused by reaction of the rock with the stimulating fluid. Liang et al. discloses a method for stimulating recovery of hydrocarbons from a subterranean rock formation traversed by a wellbore wherein a notch facilitates wormhole formation at a corresponding position of the notch arising from dissolution of rock caused by reaction of the rock with the stimulating fluid (see 0100, 0128, 0129 and figures 10 and 11). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to employ the notching tool in the formation to obtain the predictable result of facilitating wormhole formation in the treatment zone to improve hydrocarbon recovery as well as preparing the formation for a subsequent fracturing operation.
As concerns claim 2, Liang et al. discloses a method according to claim 1, wherein: the notch facilitates wormhole formation by jump-starting wormhole initiation (see figure 11, by creating the stress region at the tip of the notch 1102).
As concerns claim 3, Liang et al. discloses a method according to claim 1, wherein: the notch reduces an induction time period (as defined by applicant).
As concerns claim 4, Liang et al. discloses a method according to claim 1, wherein: the notch provides for controlled placement of a corresponding wormhole (0128).
	As concerns claim 6, Alruwaili et al. discloses a method according to claim 1, wherein: the notch is created by a nozzle structure that is configured to direct a high-pressure flow of stimulating fluid to a localized area of the wellbore surface (figure 5).
	As concerns claim 7, the combination discloses a method according to claim 1, wherein: the downhole tool is operated to create the at least one notch prior to supplying the stimulating fluid to the as both references disclose forming the notch prior to the fracturing operation).
	As concerns claim 9, Alruwaili et al. discloses a method according to claim I, wherein: the downhole tool is operated to create the at least one notch and supply the stimulating fluid to the treatment zone at a pressure less than formation breakdown pressure after isolating the treatment zone of the wellbore (see packers 608 and 658).
	As concerns claim 10, Liang et al. discloses a method according to claim 1, wherein: the operation of the downhole tool creates a plurality of notches in the wellbore surface of the treatment zone, wherein the plurality of notches facilitates wormhole formation at corresponding positions of the plurality of notches (there are two notches shown in figure 10, each notch would obviously have the same stress region at the tip of the notch).
	As concerns claim 11, Alruwaili et al. discloses a method according to claim 10, wherein: the plurality of notches are created by a plurality of nozzle structures each configured to direct a high-pressure flow of stimulating fluid to a localized area of the wellbore surface (see at least figure 5).
	As concerns claim 12, Liang et al. discloses a method according to claim 1, wherein: the stimulating fluid comprises an acid component (acid wash, see 0128).
	As concerns claim 13, Alruwaili et al. discloses a downhole tool 500 that is deployable in a wellbore 100 that traverses a subterranean rock formation traversed by a wellbore, the downhole tool for stimulating recovery of hydrocarbons from the subterranean rock formation, the downhole tool configured to create at least one notch 504 in a wellbore surface at a treatment zone and to supply a stimulating fluid to the treatment zone at a 28Attorney Docket No.: IS19.1401 US NP pressure less than formation breakdown pressure in a single run (as the notching occurs prior to the fracturing operation), but lacks to expressly disclose wherein the notch facilitates wormhole formation at a corresponding position of the notch arising from dissolution of rock caused by reaction of the rock with the stimulating fluid. Liang et al. discloses wherein a notch see 0100, 0128, 0129 and figures 10 and 11). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to employ the notching tool in the formation to obtain the predictable result of facilitating wormhole formation in the treatment zone to improve hydrocarbon recovery as well as preparing the formation for a subsequent fracturing operation.
As concerns claim 14, Alruwaili et al. discloses a downhole tool according to claim 13, further comprising: packers spaced apart from one another and configured to isolates the treatment zone (see packers 608 and 658).
As concerns claim 15, Official Notice is taken that sliding sleeves are well known and obvious for use in completing a subterranean well.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alruwaili et al. and Liang et al., and further in view of US 2021/0122970 A1 (Mahmoud et al.).
As concerns claim 5, the combination discloses a method according to claim 1, but lacks to disclose wherein: the notch provides for reducing volume of the stimulation fluid injected into the wellbore as compared to a volume of the stimulation fluid injected into the wellbore where no notches are present; nevertheless, this would be ascertainable from the disclosure of Mahmoud et al., which teaches that the treatment and the wormholes can reduce the breakdown pressure by up to 15% or more. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to employ the method to obtain the predictable result of minimizing the pumping requirements at the surface of the well.



Allowable Subject Matter
Claims 8 and 16-25 are objected to as depending from rejected base claims, but are considered to contain allowable subject matter, as the prior art does not disclose, teach or suggest the notching tool and method having the claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679